Per Curiam: This was an action of debt on the official bond of a State’s attorney, brought by appellee, against appellants, in the circuit court of Douglas county, which resulted in a judgment in favor of appellee in that court for the sum of $219.06. This judgment has been affirmed by the Appellate Court for the Third District. A certificate of importance was granted by that court, and the appellants appealed from that judgment of the Appellate Court. They contend that the judgment should be for the sum of $59.03, only. The abstract of record file'd herein contains no index, as required by rule 14 of this court, nor have appellants filed in this court, as an appendix to their brief, or otherwise, the printed opinion of the Appellate Court in this cause, as required by rule 15 of this court. The work of preparing an index to an abstract is slight in any one case, but such indices, if supplied to all abstracts, materially facilitate the dispatch of business in this court. Unless the rule be complied with in reference to filing the opinion of the Appellate Court we are without means of ascertaining the reasons moving that court in arriving at its decision, as we do not otherwise have access to the opinions of the Appellate Courts of the State until they are officially published. The appeal herein will be dismissed by this court of its own motion for the failure of appellants to comply with rules of practice 14 and 15 of this court, as above indicated. Appeal dismissed.